Per Curiam.
This is an appeal by Rochelle Jones from a conviction under Seattle Ordinance No. 73095, § 1, of agreeing to commit an act of prostitution.
It is defendant’s position that there was insufficient evidence of such an agreement to support the trial court’s verdict. We have carefully reviewed the arguments advanced by defendant in support of her position and find them to be without merit. See State v. Collins, 66 Wn.2d 71, 400 P.2d 793 (1965).
The judgment is affirmed and the cause will be remitted forthwith.